Citation Nr: 1607423	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  12-14 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The Veteran had active military service from March 1978 to March 1981 and from October 1982 to January 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Buffalo, New York, regional office (RO) of the Department of Veterans Affairs (VA) which denied service connection for hypertension on the basis that the Veteran had not submitted new and material evidence to reopen the claim. 

This issue was reopened by the Board and remanded for additional development in November 2014.  It was returned to the Board in April 2015, when it was determined that another remand was required.  

This matter was returned to the Board in September 2015, when the Board decided to obtain an expert medical opinion from the Veterans Health Administration (VHA).  This opinion has been obtained, and the Veteran's appeal is ready for adjudication. 


FINDINGS OF FACT

1.  Medical records confirm a current diagnosis of hypertension, and the Veteran contends that he had many high blood pressure readings in service that were not recorded.  

2.  The most probative medical opinion states it is more likely than not that the Veteran's hypertension was incurred during service. 





CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his hypertension was incurred during active service.  He states that he had high blood pressure readings on many occasions during service, but these were discarded as being due to "white coat" syndrome.  The Veteran also states that he had headaches in service, which he believes were due to hypertension. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If cardiovascular renal disease, including hypertension, becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of hypertension during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

In this case, the evidence clearly establishes that the Veteran has had a confirmed diagnosis of hypertension for many years.  The requirement for medical evidence of a current disability has been met.  

The evidence also shows that the Veteran's service treatment records are negative for a diagnosis of hypertension.  There are also no medical records that show a diagnosis of hypertension within a year of discharge from service.  This precludes a finding that the current diagnosis is presumed to be due to active service.

However, there is evidence of a borderline high blood pressure reading of 130/90 in October 1985.  In addition, the Veteran states that he frequently had high blood pressure on initial readings in service, but that these were not recorded in the belief that he had "white coat syndrome."  There is some evidence to support this assertion, in that the February 1978 entrance examination notes that the Veteran's blood pressure was high on the first reading but normal on the next two readings.  Furthermore, the Veteran has been a licensed practical nurse for 35 years, and has the training to recognize what is and what is not a high blood pressure reading.  The Board finds that these high blood pressure readings in service constitute evidence of in-service incurrence.  

Evidence of in-service incurrence and evidence of a current disability is not enough for establish entitlement to service connection.  The evidence must show that there is a relationship between the two.  

In a June 2015 statement, the Veteran notes that he is a practical nurse with 35 years of experience.  He adds that when initially examined by Dr. D.P. in 1987 he was in hypertensive crises.  Although records dating from Dr. D.P. have been obtained, they only date to 1990.  More recent attempts to obtain additional records were futile.  However, the Board finds the Veteran credible, and while a layman is competent in some circumstances to report a diagnosis given to him by a doctor, the fact that the Veteran is a nurse makes him competent to report having been in a hypertensive crisis.  

The post service medical records that have been obtained date from 1990 and show a high blood pressure reading as early as June 1991.  Hypertension appears to have been diagnosed by July 1994, although a February 2012 VA examination states it was diagnosed in 1993.  


Several medical opinions have been obtained that address this matter.  

The February 2012 VA examination was conducted by a physician's assistant.  The claims folder was reviewed.  The examiner noted the Veteran's statement that his blood pressure was slightly elevated but that he was not on medications while on active duty.  After service, he was said to have been started on medication in 1993.  The examiner opined that it was less likely than not that the Veteran's hypertension was proximately due to or the result of the Veteran's service connected condition.  The rationale was that he had borderline hypertension in service but was not started on medications until 1993.  The Board notes that the examiner failed to include an opinion in regards to direct service connection.  

The Veteran was afforded a new VA examination in January 2014.  The claims file was reviewed by the examiner.  The Veteran was found to have a current diagnosis of hypertension.  The examiner described the Veteran's medical history, stating that the Veteran was diagnosed with hypertension in 1993.  However, the examiner opined that the Veteran's hypertension was less likely than not incurred due to the claimed in-service injury, event, or illness.  The rationale was that the one slightly elevated reading in service did not support a diagnosis of hypertension, especially since all other readings were normal.  The Board notes that in this case, the examiner failed to address the Veteran's contentions that he had high blood pressure readings on many occasions in service in addition to the one noted in the opinion.  

A January 2015 addendum to the January 2014 opinion states that the condition claimed was less likely than not incurred or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran has essential hypertension, which means it was a separate disease with no disease or factors causing it.  The Board observes that this opinion onces again fails to address the Veteran's reports of high blood pressure readings in service.  

A final addendum was obtained in April 2015.  Once again, the examiner opined that it was less likely than not that hypertension was related to active service.  However, the rationale states incorrectly that hypertension was not diagnosed until 2011, which was many years after discharge from service, and that no outside medical records had been submitted.  In fact, private medical records have been obtained, and hypertension was first diagnosed in 1993 or 1994.  The Veteran's statements were considered, but the examiner incorrectly referred to them as lay statements, without noting that the Veteran, as a nurse, has some degree of medical training.  

In contrast, the December 2015 expert medical opinion from VHA states that Veteran's claims folder and associated medical files had been reviewed.  The Veteran was noted to have been diagnosed with hypertension in 1993.  The examiner opined that it is as likely as not that the Veteran's hypertension was incurred during active service.  The examiner notes the Veteran's statement that he had been treated for hypertensive crises by a private physician in 1987.  This supports the likelihood that the Veteran had hypertension during his time in service, as it would be very unlikely for an individual to develop hypertensive crises without previously having hypertension for quite some time.  The examiner said that the 1987 hypertensive crises was strongly suggestive that he did in fact initially develop this condition while in service.  

The Board finds that the December 2015 medical opinion is the only one to include an accurate recitation of the facts and to fully consider the Veteran's statements pertaining to elevated blood pressure readings in service.  It is therefore more probative than the previous opinions, and is sufficient to establish a nexus between the Veteran's current hypertension and the elevated blood pressure readings he describes in service.  Therefore, as there is evidence of a current disability, of findings consistent with the disability in service, and of a relationship between the current diagnosis and what was shown in service, the three criteria for service connection have been met, and entitlement to service connection is warranted. 

(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hypertension is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


